Citation Nr: 1445994	
Decision Date: 10/17/14    Archive Date: 10/30/14

DOCKET NO.  08-33 775	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUE

Entitlement to a rating in excess of 10 percent for status post laparoscopy with adhesions, right pelvic pain and residual scar.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

L. Kirscher Strauss, Counsel
REMAND

The Veteran served on active duty from November 1994 to June 1998.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an August 2007 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Houston, Texas.

In August 2014, the Veteran testified at a video conference hearing before the undersigned Veterans Law Judge; a transcript of the hearing is of record.  

The Veteran seeks a higher rating for her service-connected disability.  During military service, she underwent a diagnostic laparoscopy for right pelvic pain to exclude endometriosis, which was excluded.  Her uterus, tubes, and ovaries were reported as normal.  However, findings included minimal adhesions of the bowel to the side wall.  Service connection was established on the basis of these adhesions and rated as 10 percent disabling pursuant to 38 C.F.R. § 4.114, Diagnostic Code 7301, which provides the rating criteria for adhesions of peritoneum.

The Veteran's claim for an increased rating was received in March 2007 and she described "continuous pain in [her] abdominal area, the same area initially diagnosed when [she] was on active duty."  She indicated that since military service she had another surgery during which polyps were removed and a cyst was found and removed.  During the August 2014 hearing, she described her symptoms as sharp pain to the right side, for which she takes Vicodin.  She testified that the pain is so severe that most days it is difficult for her to get out of bed.  She also described daily constipation and testified that her doctors told her that the constipation was probably due to her service-connected disability. 

In support of her claim, she submitted treatment records dated in October 2006 from a private gastroenterologist S. Fein, M.D., which reflected complaints of abdominal pain and rectal bleeding and constipation since age 17.  Following a colonoscopy, the diagnosis was rectal ulcer, colonic polyp, and internal hemorrhoid.

She also submitted treatment records from her gynecologist, B. Tawadrous, M.D.  In September 2006, the Veteran indicated that she wished to proceed with a bilateral tubal occlusion.  She also reported having occasional pelvic pain for the previous year.  The next day she underwent a bilateral tubal occlusion, diagnostic laparoscopy, and ablation of mild endometriosis.  Findings included normal uterus, tubes, and ovaries; two small implants of endometriosis, each approximately 5 mm, which were ablated; and no pelvic adhesions noted.

In October 2007, she complained of right lower quadrant pain on and off for the past ten years.  Vicodin was prescribed for pelvic pain.  An October 2007 pelvic ultrasound was normal; a retroverted uterus was noted.  In November 2007, she underwent another diagnostic laparoscopy for right pelvic pain and a right salpingo-oophorectomy.  Findings included a hemorrhagic right ovarian cyst.  Follow-up notes dated in January and February 2008 reflect that the Veteran complained of occasional left pelvic pain, but denied right-sided pelvic pain.  An August 2013 rating decision granted service connection for residuals of salpingo-oophorectomy, effective from the date of surgery in November 2007.

In summary, the Veteran still claims pelvic pain as a symptom of her service-connected adhesions; however, she also appears to attribute daily constipation to this disability.  To properly evaluate the service-connected disability, the Board requires a medical opinion to identify which symptoms are attributable to her service-connected disability.  The AOJ should provide the Veteran's claims file to a VA gynecologist to obtain a medical opinion.

Before arranging for a VA medical opinion, additional medical evidence should be obtained.  In November 2011, the Veteran submitted to VA a completed Mental Residual Functional Capacity Assessment on a form from the Social Security Administration (SSA).  Where VA has actual notice of the existence of records held by SSA that appear relevant to a pending claim, VA has a duty to assist by requesting those records from SSA.  See Murincsak v. Derwinski, 2 Vet. App. 363, 369-70 (1992).  Thus, on remand the records from SSA should be requested because they may be pertinent to the claim for an increased rating.

Also, email correspondence from the Veteran and an August 2013 supplemental statement of the case suggest that she was afforded a VA gynecological examination in October 2012 to evaluate the current severity of her disability.  The Board has not located a copy of that examination report in the paper or electronic claims files.  The AOJ must associate a copy of the October 2012 VA examination report with the Veteran's claims file.  The AOJ should also obtain records from Bay Shore Medical Center.  

Accordingly, the case is REMANDED for the following action:

1.  The AOJ should contact the appellant and obtain the names and addresses of all VA and non-VA medical care providers that treated her for adhesions, pelvic pain, and a residual laparoscopic scar.  Of particular interest are records of evaluation and treatment from B. Tawadrous, M.D. dated from February 2008 to the present.  After the Veteran has signed the appropriate releases, those records should be obtained and associated with the claims folder.  All attempts to procure records should be documented in the file.  If the AOJ cannot obtain records identified by the Veteran, a notation to that effect should be inserted in the file.  The Veteran and her representative are to be notified of any unsuccessful efforts in this regard to allow her the opportunity to obtain and submit those records for VA review

2.  Request from the Social Security Administration the records, including any decision documents, pertinent to the Veteran's apparent claim for Social Security disability benefits as well as the medical records relied upon concerning that claim.

3.  Obtain and associate with the claims file a copy of the October 2012 VA Compensation and Pension gynecological examination report.

4.  After the above-requested records are received or determined to be unavailable, the AOJ should arrange to provide the Veteran's entire claims file, including a complete copy of this remand, to a VA gynecologist for review.  

The reviewing gynecologist is advised that the Veteran underwent a diagnostic laparoscopy during military service for pelvic pain to exclude endometriosis, which was excluded.  She was subsequently service connected for pelvic pain thought to be a consequence of post-operative adhesions.  The Veteran still reports pelvic pain, but she also appears to claim daily constipation as a symptom of her service-connected status post laparoscopy with adhesions, right pelvic pain and residual scar.

Based on a review of the claims file, please provide an opinion as to whether it is at least as likely as not (a 50 percent or greater probability) that constipation is related to residuals of diagnostic laparoscopy.  Please identify any other symptoms attributable to the service-connected adhesions, right pelvic pain and residual scar.

A medical analysis and explanation must be included with the reviewing gynecologist's opinion(s).

5.  After undertaking any other development deemed appropriate the AOJ should re-adjudicate the issue on appeal.  If the benefit sought is not granted, the Veteran and her representative should be furnished with a supplemental statement of the case and afforded an opportunity to respond before the record is returned to the Board.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This case must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



________________________________
MARK F. HALSEY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).

